Citation Nr: 0710760	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  04-35 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disorder, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for a cervical spine 
disorder, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
February 1986.

Service connection was established for lumbosacral strain 
with degenerative changes by a November 1986 rating decision.  
A subsequent May 1998 rating decision established service 
connection for residuals of a neck injury, with disc 
herniation at C3-4 and disc protrusion at C5-6.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the claims.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in July 2006.  A transcript of 
this hearing has been associated with the veteran's VA claims 
folder.

The Board observes that at his hearing the veteran raised the 
issues of service connection for a bilateral upper extremity 
disorder; schizophrenia; depression as secondary to service-
connected disability; and consideration of paragraph 30 
benefits with regard to surgical procedures that were 
rendered for service-connected disability.  In addition, by a 
November 2004 VA Form 21-4142, he asserted that he could not 
work or have "gainfully" jobs, and that he was 100 percent 
disabled.  As such, it appears he is raising a claim of 
entitlement to a total rating based upon individual 
unemployability (TDIU).  Since it does not appear from the 
records assembled for the Board's review that these issues 
have been adjudicated below, they are referred to the RO for 
appropriate action.  

For the reasons detailed below, the Board concludes that 
additional evidentiary development is required in the instant 
case.  Accordingly, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required on his 
part.


REMAND

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this case, the 
Board finds that additional evidence is required in order to 
comply with the duty to assist.

Initially, the Board observes that the veteran testified at 
his July 2006 hearing that he had undergone back surgery in 
February 2006 at a VA facility, and had follow-up treatment 
subsequent to the surgery.  As there are no medical records 
on file since August 2004, this indicates that there is 
relevant evidence in existence that is no on file.  Moreover, 
even though it does not appear he indicated the surgery 
involved the cervical spine, the Board will not speculate on 
the probative value of records not on file.  Consequently, a 
remand is required in order to obtain these records.  See 
38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992)

The Board also observes that the veteran was accorded VA 
orthopedic and neurologic examinations of his low back and 
cervical spine in December 2003.  However, at the July 2006 
hearing the veteran's representative indicated that this 
evaluation would possibly be too old to make a determination 
as to the severity of the condition.  As such, he has 
indicated that the disabilities have increased in severity 
since the last examination, which is further supported by his 
report of having back surgery in February 2006.  Therefore, 
the Board concludes that a new examination(s) is required in 
the instant case.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see 
also VAOPGCPREC 11-95.  

Since the Board has determined that a new examination(s) is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
service-connected low back and cervical 
spine disorders since August 2004.  In 
particular, the RO should follow-up on 
the veteran's account of back surgery in 
February 2006.

After securing any necessary release, the 
RO should obtain those records not on 
file.

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an 


examination(s) to determine the current 
nature and severity of his service-
connected low back and cervical spine 
disorders.  The claims folder should be 
made available to the examiner(s) for 
review of pertinent documents therein in 
connection with the examination(s).

For both disabilities, it is imperative 
that the examiner(s) comment on the 
functional limitations caused by pain and 
any other associated symptoms, to include 
the frequency and severity of flare-ups 
of these symptoms, and the effect of pain 
on range of motion.

3.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report(s) to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the last SSOC in November 2004, and provides 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

